Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on parent patent US 11,010,024 B2 with filing date of 3/29/2018. 

Specification
The disclosure is objected to because of the following informalities: 
Specification [0001] needs to be updated to reflect that the current status of parent Application 15/940,016 is now patent No. 11,010,024.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5, of Patent No. 11,010,024 B2 (hereinafter Patent ‘024) in view of Bitrain et al. (hereinafter Bitrain), US 2018/0144101 A1.

Regarding Claims 1-2, 4 and 7, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims of Patent‘024:
17/321,666 (Instant Application)
11,010,024 (Patent ‘024)
(Claim 1) A computer-implemented method comprising: receiving a user request to access one or more resources of a healthcare entity, the user request being associated with a patient; automatically querying, in response to the receiving, a plurality of remote data sources for information associated with the patient; obtaining the information from the plurality of remote data sources; 

identifying at least one pattern of the obtained information, the at least one pattern being identified using a machine learning model; automatically generating, based at least in part on the at least one pattern, a user interface and a plurality of different health reminders for the patient to view via a user device; 


receiving new health information associated with the patient; and modifying the user interface based on the new health information and the at least one pattern, wherein modifying the user interface includes changing at least one health reminder of the plurality of different health reminders to indicate a higher priority relative to other information displayed to the user interface.  
(Claim 5) A computer-implemented method comprising:receiving a user request to access one or more resources of a healthcare entity;
automatically querying, in response to the receiving, a plurality of remote data sources for information associated with a user of the user request, (the plurality of remote data sources includes a health service and a user device of the user, the user device is indicative of one or more sensors that track health activity of the user;)
determining, via a machine learning model, learned information about the user from each of the plurality remote data sources;
causing, based at least in part on the querying and the learned information, a user interface at a first computing device to be generated, (the generation of the user interface includes causing information from each of the plurality of remote data sources to be consolidated and displayed as a single web page view on the first computing device, the single web page view includes the health activity of the user and information from the health service and the learned information;) andmodifying the user interface based on new health information received from the user device and the machine learning model, wherein the modifying includes changing a position of the displayed health activity of the user to indicate a higher priority relative to other information displayed on the user interface.

the plurality of remote data sources includes a health service and a user device of the user, the user device is indicative of one or more sensors that track health activity of the user;

(Claim 2) The method of claim 1, wherein the plurality of remote data sources includes a second user device of the patient, the second user device is indicative of one or more sensors that track health activity of the patient.  

(Claim 4) The method of claim 1, further comprising generating a plurality of pagelets within a web portal page of the user interface based on the obtained information of the patient.  

the single web page view includes the health activity of the user and information from the health service and the learned information;

(Claim 7) The method of claim 1, wherein the generation of the different health reminders includes causing a plurality of applications to be displayed in a containing application of a mobile device.  

the generation of the user interface includes causing information from each of the plurality of remote data sources to be consolidated and displayed as a single web page view on the first computing device,

Claim 5 of Patent’024 do not expressly claim automatically generating, based at least in part on the at least one pattern, a user interface and a plurality of different health reminders for the patient to view via a user device.
However, in the same field of endeavor and addressing the same issue of issue of tracking and presenting user health information, Bitrain suggests automatically generating, based at least in part on the at least one pattern, a user interface and a plurality of different health reminders for a patient to view via a user device ([0009] Various different types of health information, such as health anomalies, changes in an individual's routines, habits, and/or activities, and/or trends in an individual's or group's behaviors or physiological measurables may provide insight that is relevant to a healthcare professional providing a medical opinion. However, an individual may not be aware of or remember such health information, and/or may not know which information is relevant to the healthcare professional for providing a diagnosis or other medical opinion. The present disclosure is directed to computing systems that automatically determine when an individual is to see a healthcare professional, and automatically generate a list of diagnosis-relevant information related to the individual. The computing system is configured to automatically identify diagnosis-relevant information based on changes in the individual's lifestyle or health states. As such, the computing system assists the healthcare professional in determining a health condition of the individual by surfacing relevant information that an individual may otherwise neglect to share with the healthcare professional. Furthermore, while the computing system automatically surfaces potential information to share with the healthcare professional, the user's privacy and agency is respected, and the computing system provides the user with full control of which information is eventually shared with the healthcare professional, [0028] A computing device 110 may in some examples be configured to present a user with information related to the user's physical-health, [0031] The signals at 202 may be transmitted to a user classification system 204 for processing. For example, the user classification system 204 may include one or more data processing devices for receiving signals including user data (e.g., sensed data, stored data, and/or other sources of demographic and contextual information on the user) and analyzing the signals to determine information about the user that may be relevant to diagnosing the user, [0036] Communication data may indicate recently received phone calls, text messages, emails, and other communications, which may be parsed to extract and analyze information identifying an upcoming healthcare appointment for the user. For example, the text and/or voice data from a received phone call/message may be computer-evaluated using machine-learning algorithms and/or techniques…to determine whether a healthcare professional and/or health-related appointment is identified, [0037] The health-scheduling logic may also determine a date and time of future healthcare-related appointments and set timers to trigger the performance further analysis (e.g., generate and display a list of diagnosis-relevant information, as will be described below) at a time near the future healthcare-related appointments (e.g., one day before, the night before, the morning of, one hour before, etc.), [0045] The list may be presented via the GUI…e.g. to remind the user of what he/she should mention to his/her doctor…automatically based on a determination of an upcoming appointment by the health-scheduling logic 214…Once the health-scheduling logic determines that a user is to see a healthcare professional, the health-scheduling logic may trigger the experience generation unit 218 to generate a list (e.g., a list being maintained by appointment-optimization logic 216) of diagnosis-relevant information for display via GUI 220; this suggests that a GUI displaying (a user interface) a list of diagnosis-relevant information is generated automatically (automatically generating) based on at least health-scheduling logic 214 that utilizes contextual information on the user (based at least in part on the at least one pattern) wherein the list of diagnosis-relevant information displayed via GUI 220 on user’s computing device 110 reminds users of relevant health information to be shared with their healthcare professional (and a plurality of different health reminders for a patient to view via a user device)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of automatically generating, based at least in part on the at least one pattern, a user interface and a plurality of different health reminders for a patient to view via a user device, as suggested by Bitrain, to the claimed subject matter in Claim 5 of Patent ‘024 to teach automatically generating, based at least in part on the at least one pattern, a user interface and a plurality of different health reminders for the patient to view via a user device of Claim 1 of the Instant Application.  Doing so would have desirable to provide a computing system that automatically  determine when an individual is to see a healthcare professional, and automatically generate a list of diagnosis-relevant information related to the individual that an individual may otherwise neglect to share with a healthcare professional (Bitrain [0009]).

Claims 8 and 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, of Patent ‘024.

Regarding Claims 8 and 10-13, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims of Patent’024:
17/321,666 (Instant Application)
11,010,024 (Patent ‘024)
(Claim 8) A computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 

receiving, from a first computing device, a user request of a patient to access one or more resources of a healthcare provider; 

in response to the receiving and without a specific user request, automatically querying a plurality of remote data sources for health information of the patient of the user request; 
obtaining the health information from the plurality of remote data sources; 


learning, based on using a machine learning model, one or more patterns within the health information; and 

automatically generating, based at least on the automatically querying and the learning, a spatial layout of a user interface and a plurality of different health reminders for the patient to view at the first computing device of the patient.





(Claim 1) A computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:

receiving a user request to access one or more resources of a healthcare entity;

automatically querying, in response to the receiving, a plurality of remote data sources for information associated with a user of the user request, the plurality of remote data sources includes a health service and a user device of the user, the user device is indicative of one or more sensors that track health activity of the user;

determining, via a machine learning model, learned information about the user from each of the plurality remote data sources;

causing, based at least in part on the querying and the learned information, a user interface at a first computing device to be generated, the generation of the user interface includes causing information from each of the plurality of remote data sources to be consolidated and displayed as a single web page view on the first computing device, the single web page view includes the health activity of the user and information from the health service and the learned information; and

modifying the user interface based on new health information received from the user device and the machine learning model, wherein the modifying includes changing a position of the displayed health activity of the user to indicate a higher priority relative to other information displayed on the user interface.
(Claim 10) The computer storage media of claim 8, the operations further comprising modifying the user interface based on new health information received from the plurality of remote data sources and the machine learning model, the modifying includes changing a position of information to indicate a higher priority relative to other information on the user interface.  

(Claim 11) The computer storage media of claim 8, the operations further comprising linking to a third party application that indicates which of the plurality of remote data sources to communicate with.
(Claim 2) The computer storage media of claim 1, the operations further comprising linking to a third party application that indicates which of the remote data sources to communicate with.
(Claim 12) The computer storage media of claim 8, wherein the plurality of remote data sources are associated with at least one source of a group of sources including: a social media service, a weather service, a health service, a consumer service, and a user device of the patient.  
(Claim 3) The computer storage media of claim 1, wherein the plurality of remote data sources are associated with at least one source of a group of sources including: a social media service, a weather service, a health service, a consumer service, and a user device of the user.
(Claim 13) The computer storage media of claim 8, wherein the spatial layout includes a single web page view that corresponds to a web server that communicates with one or more application servers, the one or more application servers dispatch the single web page view of each of the plurality of remote data sources to the web server such that the single web page view is displayed.  
(Claim 4) The computer storage media of claim 1, wherein the single web page view corresponds to a web server that communicates with one or more application servers, the one or more application servers dispatch the web page view of each of the plurality of remote data sources to the web server such that the single web page view is displayed.


Claims 14, 16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6, of Patent ‘024 in view of Buchanan et al. (hereinafter Buchanan), US 2011/0107265 A1.

Regarding Claims 14, 16 and 19, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims of Patent’024:
17/321,666 (Instant Application)
11,010,024 (Patent ‘024)
(Claim 14) A system comprising: 
at least one computing device having at least one processor; and 
at least one computer readable storage medium having program instructions embodied therewith, the program instructions readable/executable by the at least one processor to cause the system to: 

receive a user request of a first user to access a web portal of a healthcare entity; 

query, in response to the receiving of the user request of the first user, a first plurality of health services for health information associated with the first user of the user request, the first plurality of health services provide first personal information of the first user; 
obtain the first personal information; 

learn, based on model training, a first set of patterns associated with the first personal information; 



generate, based at least on the learning of the first set of patterns, a first tailored user interface that contains the first personal information; 

receive a second user request of a second user to access the web portal; 
query, in response to the receiving of the second user request of the second user, a second plurality of health services for information associated with the second user of the user request, the second plurality of health services provide second personal information of the second user, the second plurality of health services containing at least one service that is different than the first plurality of health services; 
learn a second set of patterns associated with the second personal information; and 
generate, based at least on the learning of the second set of patterns within the second personal information, a second tailored user interface, wherein the first tailored user interface is different than the second tailored user interface even though the web portal has been requested by the first user and the second user.  
(Claim 6) A system comprising: 
at least one computing device having at least one processor; and 
at least one computer readable storage medium having program instructions embodied therewith, the program instructions readable/executable by the at least one processor to cause the system to:

receive a user request to access one or more resources of a healthcare entity;

automatically query, in response to receiving the user request, a plurality of remote data sources for information associated with a user of the user request, the plurality of remote data sources includes a health service and a user device of the user, the user device is indicative of one or more sensors that track health activity of the user;

determine, via a machine learning model, learned information about the user from each of the plurality remote data sources;

cause, based at least in part on the querying and the learned information, a user interface at a first computing device to be generated, 
(Claim 16) The system of claim 14, further comprising causing a modification of the first tailored user interface based on new information received from the first plurality of health services, the modification causing at least a change in content of the first tailored user interface.  
and modify the user interface based on new health information received from the user device and the machine learning model, wherein modifying the user interface includes changing a position of the displayed health activity of the user to indicate a higher priority relative to other information displayed on the user interface.
(Claim 19) The system of claim 14, wherein the causing the generating of the first tailored user interface includes causing a plurality of applications to be displayed in a containing application of a mobile device.  
the generation of the user interface includes causing information from each of the plurality of remote data sources to be consolidated and displayed as a single web page view on the first computing device, the single web page view includes the health activity of the user and information from the health service and the learned information;

Claim 6 of Patent’024 do not expressly claim receive a second user request of a second user to access the web portal; 
query, in response to the receiving of the second user request of the second user, a second plurality of health services for information associated with the second user of the user request, the second plurality of health services provide second personal information of the second user, the second plurality of health services containing at least one service that is different than the first plurality of health services; 
learn a second set of patterns associated with the second personal information; and 
generate, based at least on the learning of the second set of patterns within the second personal information, a second tailored user interface, wherein the first tailored user interface is different than the second tailored user interface even though the web portal has been requested by the first user and the second user.
However, in the same field of endeavor and addressing the same issue of generating a portal user interface based on gathered and analyzed data pertaining to a particular user, Buchanan suggests receive a second user request of a second user to access the web portal ([0107] the F&L portal server 140 is, in one embodiment, configured to receive the user’s login information); query, in response to the receiving of the second user request of the second user, a second plurality of health services for information associated with the second user of the user request ([0107] Once the F&L portal server 140 has access to the user’s account, the F&L portal server can extract financial information associated with the user’s account…from HTML code output by the other financial institution’s server, [0108] Once the F&L portal server 140 gathers the user’s financial data 140, [0109] the F&L portal server 140…accumulate financial data across a number of different financial institutions; this suggest in response to user login to the F&L portal (in response to receiving of the second user request of the second user) the F&L portal server gathers and extracts to accumulate financial information of the user including from other financial institution’s servers (query a second plurality of services for information associated with the second user of the user request)), the second plurality of services provide second personal information of the second user ([0115] The processor 142 then executes the instructions of the F&L portal application 147 and analyzes the user’s credit and debit transactions; this suggests the F&L portal accumulated the user’s credit and debit transactions (second personal information of the second user) from the user’s associated financial institutions (the second plurality of service provide)), the second plurality of services containing at least one service that is different than the first plurality of services ([0118] In still another example, a user’s recent purchases may indicate that the user is a mother or a recently-born child…In response the F&L portal may add a page on the user’s F&L portal having information about newborns, [0130] For example, the F&L portal server 140 may determine, based on a significant number of credit and/or debit card purchases made from sports-related retailers, that the user 120 is interested in sports.  In such an example, the F&L portal server may automatically include a link to a popular sport news website on the user’s homepage; this suggests that if a second user is the mother or a recently-born child the second user would be provided a page about newborns (the second plurality of services containing at least one service) that is different from another user that may be interested in sports that was provided with a sport news website (that is different than the first plurality of services)); learn a second set of patterns associated with the second personal information ([0118] In still another example, a user’s recent purchases may indicate that the user is a mother or a recently-born child…In response the F&L portal may add a page on the user’s F&L portal having information about newborns, [0130] these additional links are provided automatically by the F&L portal server 140 based on the user’s preferences obtained from the user’s financial data 149; this suggest the F&L portal learns the credit/debit transaction patterns (learn a second set of patterns) associated with the user who is a mother of a recently-born child (associated with the second personal information)); and generate, based at least on the learning of the second set of patterns within the second personal information, a second tailored user interface, wherein the first tailored user interface is different than the second tailored user interface even though the web portal has been requested by the first user and the second user ([0118] In still another example, a user’s recent purchases may indicate that the user is a mother or a recently-born child…In response the F&L portal may add a page on the user’s F&L portal having information about newborns, [0130] For example, the F&L portal server 140 may determine, based on a significant number of credit and/or debit card purchases made from sports-related retailers, that the user 120 is interested in sports.  In such an example, the F&L portal server may automatically include a link to a popular sport news website on the user’s homepage; this suggests that if a second user is the mother or a recently-born child the second user would be provided a page about newborns on the user’s F&L portal (generate a second tailored user interface) from the indications that the F&L portal determines from analyzing the mother’s recent purchases (based at least on the learning of the second set of patterns within the second personal information) that is different from a first user that may be interested in sports that was provided with a sport news website (wherein the first tailored user interface is different than the second tailored user interface) even though both the first and second users are signed into the F&L portal (even though the web portal has been requested by the first user and the second user)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of Bitrain, to the claimed subject matter in Claim 6 of Patent ‘024 to teach receive a second user request of a second user to access the web portal; query, in response to the receiving of the second user request of the second user, a second plurality of health services for information associated with the second user of the user request, the second plurality of health services provide second personal information of the second user, the second plurality of health services containing at least one service that is different than the first plurality of health services; learn a second set of patterns associated with the second personal information; and generate, based at least on the learning of the second set of patterns within the second personal information, a second tailored user interface, wherein the first tailored user interface is different than the second tailored user interface even though the web portal has been requested by the first user and the second user   of Claim 6 of the Instant Application.  Doing so would have desirable to provide the user with improved customer service by providing a personalized online portal that integrates a customer’s interests in an attempt to provide the customer with a “one-stop” shop for accessing the internet and a customized online experience tailored particularly to the customer (Buchanan [0005]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (hereinafter Singer), US 2015/0234984 A1, in view of Jain et al. (hereinafter Jain), US 2017/0262164 A1, and further in view of Bitrain et al. (hereinafter Bitrain), US 2018/0144101 A1.

Singer was disclosed in an IDS dated 7/16/2021.

Regarding independent claim 1, Singer teaches a computer-implemented method ([0040] FIG. 4 depicts the stages of operation of the data aggregation function of the Patient-Centric Portal) comprising: 
receiving a user request to access one or more resources of a healthcare entity, the user request being associated with a patient ([0010-0014] the system automatically accesses the health records stored typically in “patient portals” or other similar repositories online by individual healthcare and similar providers, e.g. Satellite Portals, and aggregates those records and related data in a single-login environment located in servers accessible from a user’s browser.  The related data may include information available from third-party databases related to medications, pricing, insurance information and general health information.  Real-time notification is provided to the authorized users of the presence of new information.  Patients have near-real-time access to all of their medical information eliminating and reducing the need for patients proactively to reach out and seek records from multiple providers.  Patients need only a single login ID and password once each portal’s login information has been stored in the system, [0041] FIG. 2 Patient’s computer 125 may communicate directly with the Patient-Centric Portal 203 wherein the Patient-Centric Portal act as an agent for the patient and provide in a centralized format the information derived from a plurality of Satellite Portals 103; this suggests that a patient, from Patient Computer 125, may enter a single login ID and password once each Satellite Portal’s login information has been stored in the system to the Patient-Centric Portal 203 (receiving a user request, the user request being associated with a patient) wherein the Patient-Centric Portal provides a patient’s health records and related data from a plurality of Satellite Portals of healthcare providers and third party database (to access one or more resources of a healthcare entity)); 
automatically querying, in response to the receiving, a plurality of remote data sources for information associated with the patient; obtaining the information from the plurality of remote data sources ([0010-0014] the system automatically accesses the health records stored typically in “patient portals” or other similar repositories online by individual healthcare and similar providers, e.g. Satellite Portals, and aggregates those records and related data in a single-login environment located in servers accessible from a user’s browser.  The related data may include information available from third-party databases related to medications, pricing, insurance information and general health information.  Real-time notification is provided to the authorized users of the presence of new information.  Patients have near-real-time access to all of their medical information eliminating and reducing the need for patients proactively to reach out and seek records from multiple providers.  Patients need only a single login ID and password once each portal’s login information has been stored in the system, [0040-0042] FIG. 2 Patient’s computer 125 may communicate directly with the Patient-Centric Portal 203 wherein the Patient-Centric Portal act as an agent for the patient and provide in a centralized format the information derived from a plurality of Satellite Portals 103, data may be access and retrieved from portals 103 by automatic time configurable polling wherein patient-centric portal is permitted to copy information onto the patient-centric portal from the various satellite portals and in this manner the patient is not required to interact directly with any API that confronts others seeking information from the satellite portal’s internal database; this suggest that once a patient’s single login is received on the Patient-Centric Portal once each satellite portal’s login information has been stored in the system (in response to the receiving) to seek information from the various satellite portals’ internal databases associated with the patient and stored in the patient queue of the Patient-Centric Portal with the Patient-Centric Portal acting as an agent for the patient to retrieve by automatic time configurable polling (automatically querying) various satellite portals (a plurality of remote data sources) via crawler software to copy information (obtaining the information) from the satellite portals’ internal databases (from the plurality of remote data sources) onto the patient-centric portal (for information associated with the patient)); automatically generating a user interface and a plurality of different health reminders for the patient to view via a user device ([0049], [0052] the Patient-Centric Portal makes the data obtained from the satellite portals available to the patient in a centralized location and FIG. 5 depicts a home screen displayed upon patient access via secure login to the Patient-Centric Portal System the screen (wherein the home screen that is generated making available data obtained from satellite portals equates to automatically generating a user interface) identifies the patient and provides office directions for providers, hospitals and pharmacies as well as Alerts, a Centralized Calendar¸ Insurance Information, Immunizations and Trends (wherein displaying office directions for providers, hospitals and pharmacies as well as Alerts, a Centralized Calendar¸ Insurance Information, Immunizations and Trends on the device screen of the patient’s computer equates to and a plurality of different health reminders for the patient to view via a user device)).
	Singer does not expressly teach identifying at least one pattern of the obtained information; 
receiving new health information associated with the patient; and 
modifying the user interface based on the new health information and the at least one pattern, wherein modifying the user interface includes changing at least one health reminder of the plurality of different health reminders to indicate a higher priority relative to other information displayed to the user interface.  
However, Jain teaches identifying at least one pattern of obtained information ([0060] In some implementations, the reconfiguration may be ongoing or substantially continual, for example, with each new piece of information about the user being assessed to determine whether the interface should be adjusted. As additional examples, receiving certain types or categories of user data may trigger further reconfiguration analysis, while other types of user data may not, [0067] In some implementations, the system 100 includes one or more other servers 115 or other devices that provide information that is used to reconfigure the user interface 102a. For example, a healthcare application may communicate with independent, third-party systems operated by a user's healthcare provider, health insurance provider, or employer. The interface reconfiguration module 112 may initiate a new reconfiguration cycle for the interface 102a in response to receiving information from these third-party systems; this suggests received information (obtained information) from third-party systems associated with user’s healthcare is identified as the certain types or categories of (identifying at least one pattern of) user data that triggers reconfiguration analysis of the user interface); receiving new health information associated with a patient; and modifying a user interface based on the new health information and at least one pattern, wherein modifying the user interface includes changing at least one health reminder of a plurality of different health reminders to indicate a higher priority relative to other information displayed to the user interface ([0060] In some implementations, the reconfiguration may be ongoing or substantially continual, for example, with each new piece of information about the user being assessed to determine whether the interface should be adjusted. As additional examples, receiving certain types or categories of user data may trigger further reconfiguration analysis, while other types of user data may not, [0067] In some implementations, the system 100 includes one or more other servers 115 or other devices that provide information that is used to reconfigure the user interface 102a. For example, a healthcare application may communicate with independent, third-party systems operated by a user's healthcare provider, health insurance provider, or employer. The interface reconfiguration module 112 may initiate a new reconfiguration cycle for the interface 102a in response to receiving information from these third-party systems. Similarly, information from these third-party systems may be used to select which content should be presented and determine how prominently the content should be displayed (e.g., at what size or ranking in a list the content should be shown). For example, the interface reconfiguration module 112 may access electronic medical records (EMR) from a user's physician to determine or verify a user's care plan, and then configure the interface 102a to include information corresponding to that care plan. As a result, the interface 102a can be automatically updated to provide, for example, physician appointment reminders, medication reminders, encouragement for health plan compliance, instruction and information, and surveys related to the care plan. Similarly, when an employer's health plan options and incentives change, the server 110 can be notified and the interface reconfiguration module 112 can reconfigure the interface 102a to inform the user; this suggests that upon receiving information that a user’s employer’s health plan options and incentives change (receiving new health information associated with a patient) the interface reconfiguration module 112 can reconfigure the interface 102a (modifying a user interface) based on recognizing that the user’s employer’s health plan options and incentives change (based on the new health information) is a certain type or category of user data (and the at least one pattern) that trigger reconfiguration analysis wherein information from these third-party systems may be used to select which content should be presented (wherein modifying the user interface includes) and determine how prominently the content should be displayed, e.g., at what size or ranking in a list the content should be shown (to indicate a higher priority relative to other information displayed on the user interface), including physician appointment reminders, medication reminders, encouragement for health plan compliance, instruction and information, and surveys related to the care plan (changing at least one health reminder of a plurality of different health reminders)).  
Because Singer and Jain address the same issue of displaying a user interface based on data from multiple data sources, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying at least one pattern of obtained information; receiving new health information associated with a patient; and modifying a user interface based on the new health information and at least one pattern, wherein modifying the user interface includes changing at least one health reminder of a plurality of different health reminders to indicate a higher priority relative to other information displayed to the user interface, as suggested by Jain, to modify Singer’s method, with a reasonable expectation of success, such that Singer’s Patient Portal user interface is able to recognize certain type or category of user data changes received from data sources to trigger analysis and selection of which content should be presented and the how prominently the content should be displayed to include physician appointment and medication reminders to teach identifying at least one pattern of the obtained information; receiving new health information associated with the patient; and modifying the user interface based on the new health information and the at least one pattern, wherein modifying the user interface includes changing at least one health reminder of the plurality of different health reminders to indicate a higher priority relative to other information displayed to the user interface.  This modification would have been motivated by the desire to provide users an enhanced experience with an application for a mobile device that can automatically personalize its interface and content for a user and dynamically adjust the interface and content in response to the user’s needs (Jain [0004]). 
Singer, in view of Jain, do not expressly teach the at least one pattern being identified using a machine learning model; automatically generating, based at least in part on the at least one pattern, a user interface and a plurality of different health reminders for the patient to view via a user device.
However, Bitran teaches at least one pattern being identified using a machine learning model ([0022] Information from sensors may be used in combination with information from other sources to determine a context of a user, such as determining a potential environment or activity of the user. For example, navigation information may be computer analyzed to locate the user at a particular city block, and ambient sounds recorded by a microphone may be computer analyzed to locate the user on a sidewalk, in a restaurant, in a business, at a hotel, or at another particular location on the city block based on machine learning algorithms associating different audio patterns with different locations; this suggests that contextual information of a user such as a potential environment or activity of the user is determined (at least one pattern being identified) by machine learning algorithms (using learning model)); automatically generating, based at least in part on the at least one pattern, a user interface and a plurality of different health reminders for a patient to view via a user device ([0009] Various different types of health information, such as health anomalies, changes in an individual's routines, habits, and/or activities, and/or trends in an individual's or group's behaviors or physiological measurables may provide insight that is relevant to a healthcare professional providing a medical opinion. However, an individual may not be aware of or remember such health information, and/or may not know which information is relevant to the healthcare professional for providing a diagnosis or other medical opinion. The present disclosure is directed to computing systems that automatically determine when an individual is to see a healthcare professional, and automatically generate a list of diagnosis-relevant information related to the individual. The computing system is configured to automatically identify diagnosis-relevant information based on changes in the individual's lifestyle or health states. As such, the computing system assists the healthcare professional in determining a health condition of the individual by surfacing relevant information that an individual may otherwise neglect to share with the healthcare professional. Furthermore, while the computing system automatically surfaces potential information to share with the healthcare professional, the user's privacy and agency is respected, and the computing system provides the user with full control of which information is eventually shared with the healthcare professional, [0028] A computing device 110 may in some examples be configured to present a user with information related to the user's physical-health, [0031] The signals at 202 may be transmitted to a user classification system 204 for processing. For example, the user classification system 204 may include one or more data processing devices for receiving signals including user data (e.g., sensed data, stored data, and/or other sources of demographic and contextual information on the user) and analyzing the signals to determine information about the user that may be relevant to diagnosing the user, [0036] Communication data may indicate recently received phone calls, text messages, emails, and other communications, which may be parsed to extract and analyze information identifying an upcoming healthcare appointment for the user. For example, the text and/or voice data from a received phone call/message may be computer-evaluated using machine-learning algorithms and/or techniques…to determine whether a healthcare professional and/or health-related appointment is identified, [0037] The health-scheduling logic may also determine a date and time of future healthcare-related appointments and set timers to trigger the performance further analysis (e.g., generate and display a list of diagnosis-relevant information, as will be described below) at a time near the future healthcare-related appointments (e.g., one day before, the night before, the morning of, one hour before, etc.), [0045] The list may be presented via the GUI…e.g. to remind the user of what he/she should mention to his/her doctor…automatically based on a determination of an upcoming appointment by the health-scheduling logic 214…Once the health-scheduling logic determines that a user is to see a healthcare professional, the health-scheduling logic may trigger the experience generation unit 218 to generate a list (e.g., a list being maintained by appointment-optimization logic 216) of diagnosis-relevant information for display via GUI 220; this suggests that a GUI displaying (a user interface) a list of diagnosis-relevant information is generated automatically (automatically generating) based on at least health-scheduling logic 214 that utilizes contextual information on the user (based at least in part on the at least one pattern) wherein the list of diagnosis-relevant information displayed via GUI 220 on user’s computing device 110 reminds users of relevant health information to be shared with their healthcare professional (and a plurality of different health reminders for a patient to view via a user device)).
	Because Singer, in view of Jain, and Bitrain address the same issue of tracking and presenting user health information, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of at least one pattern being identified using a machine learning model; automatically generating, based at least in part on the at least one pattern, a user interface and a plurality of different health reminders for a patient to view via a user device, as suggested by Bitrain, to modify Singer and Jain’s method, with a reasonable expectation of success, such that Singer and Jain’s computer implemented method is further able to recognize contextual information obtained for the user and display a list of relevant diagnosis-relevant information to be shared via the user interface on the user’s computing device as reminders to share with their healthcare professional to teach identifying at least one pattern of the obtained information; the at least one pattern being identified using a machine learning model; automatically generating, based at least in part on the at least one pattern, a user interface and a plurality of different health reminders for the patient to view via a user device.  This modification would have been motivated by the desire to provide a computing system that automatically  determine when an individual is to see a healthcare professional, and automatically generate a list of diagnosis-relevant information related to the individual that an individual may otherwise neglect to share with a healthcare professional (Bitrain [0009]).

	Regarding dependent claim 2, Singer, in view of Jain and Bitrain, teach the method of claim 1, wherein the plurality of remote data sources includes a second user device of the patient, the second user device is indicative of one or more sensors that track health activity of the patient (see Singer [0049], [0052] the Patient-Centric Portal makes the data obtained from the satellite portals available to the patient in a centralized location and FIG. 5 depicts a home screen displayed upon patient access via secure login to the Patient-Centric Portal System the screen  identifies the patient and provides office directions for providers, hospitals and pharmacies as well as Alerts, a Centralized Calendar¸ Insurance Information, Immunizations and Trends, [0077] In addition to the data aggregated from Satellite Portals, the System will allow users to link to various devices that now are capable of transmitting real-time data in the home, either via Bluetooth, Wi-Fi or as yet to be developed near-field technologies. Examples of this are glucometers that transmit blood-sugar levels after a test, and scales monitoring patient weight. The system will collect this data and present it in an ongoing, chart format for the patient to see their results. The System will trigger an alert when trends or results would, under circumstances either set by the user or polled from third-party sources, require special attention. This alert can be set to notify the healthcare professional as well as the patient; this suggests in addition to the Satellite Portals as data sources to aggregate data into the Patient-Centric Portal additional data sources (wherein the plurality of remote data sources) include a Wi-Fi glucometer that monitors and transmits blood-sugar of the patient (includes a second user device of the patient) wherein the Wi-Fi glucometer (the second user device) transmits collected blood-sugar levels to present it in an ongoing format for the patient to see their results (is indicative of one or more sensors that track health activity of the patient)).  

Regarding dependent claim 3, Singer, in view of Jain and Bitrain, teach the method of claim 1, wherein the modification occurring during a same session associated with the user request (see Singer [0052], [0056], [0062-0063] FIG. 5 home screen displayed upon patient access via secured login to the Patient-Centric Portal and includes Alerts wherein the patient-centric Portal has functions providing the ability including Alerts generated from the “satellite” portal are generated at the “core” Portal and the ability to generate the real-time 24/7/365 drug-drug and drug-allergy alerts with automatic checking performed upon addition of any new relevant clinical data; thus – once the patient secured login to the Patient-Centric Portal a real-time alert (wherein receiving a real-time alert when the patient has secured login to the Patient-Centric Portal suggests wherein the modification occurring during a same session associated with the user request) such as a drug-drug or drug-allergy alert generated at the “core” Portal with the home screen Alerts would be triggered based on the automatic checking of new relevant clinical data received from a “satellite” portal).  

Regarding dependent claim 4, Singer, in view of Jain and Bitrain, teach the method of claim 1, further comprising generating a plurality of pagelets within a web portal page of the user interface based on the obtained information of the patient (see Singer [0048-0049], [0052] the records relevant to the particular patient (based on the obtained information of the patient) are obtained from satellite portals and made available in the Patient-Centric Portal (a web portal page of a user interface) and multiple functions displayed as expandable sections in FIG. 5’s Patient-Centric Portal home screen 501 such as Alerts, Centralized Calendar, Insurance Information, Immunizations, Trends and other Links are adapted to perform with the data obtained from the satellite portals (wherein the multiple functions that operate on the patient data obtained from satellite portals suggests further comprising generating a plurality of pagelets within)).  

Regarding dependent claim 6, Singer, in view of Jain and Bitrain, teach the method of claim 1, wherein the obtained information of the patient includes at least one attribute of a group of attributes consisting of: a location of the patient, a medical benefits of the patient, pharmacy benefits of the patient, healthcare clinic information, wellness classes of the patient (see Singer [0038] the system will allow the patient to access patient’s health data (wherein the obtained health information of the patient) including (includes at least one attribute of a group of attributes consisting of) a map displaying to the patient where they can purchase the cost-items near their location (a location of the patient, a medical benefits of the patient, pharmacy benefits of the patient, healthcare clinic information, wellness classes of the patient)).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Jain and Bitrain, as applied in the rejection of claim 4, and further in view of Sun, US 2010/0275116 A1.

Sun was disclosed in an IDS dated 7/16/2021.

Regarding dependent claim 5, Singer, in view of Jain and Bitrain, teach all the elements of claim 4.
Singer, Jain and Bitrain do not expressly teach further comprising modifying at least one of the plurality of pagelets of the web portal page based on the at least one pattern.  
However, Sun teaches modifying at least one of a plurality of pagelets of a web portal page based on at least one pattern ([0020-0021] context driven portal arrangement module 300 can compute a context 130 (wherein the computed context 130 suggests based on at least one pattern) to then visually emphasize (modifying) specific ones of the portlets 120B (at least one of a plurality of pagelets) in the portal page 110 (of the web portal page) as shown in FIG. 1).
Because Singer, in view of Jain and Bitrain, and Sun address the same issue of a server assessing user activity patterns indicated by user behavior data to predict needs of the user, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of modifying at least one of a plurality of pagelets of a web portal page based on at least one pattern, as suggested by Sun, into Singer, Jain and Bitrain’s method, with a reasonable expectation of success, such that based on the one or more user activity patterns, as taught by Singer, Jain and Bitrain, the pagelet size of the Patient-Centric portal, such as the Alerts section of Singer, can be enlarged, as suggested by Sun to teach the claim limitation further comprising modifying at least one of the plurality of pagelets of the web portal page based on the at least one pattern.  This modification would have been motivated by the desire to create simplicity in the presentation of different information in a single organized user interface (Sun [0008]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Jain and Bitrain, as applied in the rejection of claim 1, and further in view of SOLI, US 2019/0228847 A1.

SOLI was disclosed in an IDS dated 7/16/2021.

Regarding dependent claim 7, Singer, in view of Jain and Bitrain, teach all the elements of claim 1. 
Singer, Jain and Bitrain do not expressly teach wherein the generation of the different health reminders includes causing a plurality of applications to be displayed in a containing application of a mobile device.
However, SOLI teaches wherein the generation of the different health reminders ([0272] FIG. 8B displays (wherein the generation) dashboard of health records obtained from both Alpha Health Care and Beta Health Care on display 112 (wherein the health records obtained from both Alpha Health Care and Beta Health Care equates to of the different health reminders)) includes causing a plurality of applications to be displayed in a containing application of a mobile device ([0170] FIG. 4A shows icons for applications at the bottom of the screen, [0272] FIG. 8B displays dashboard of health records on display 112 of a smartphone (a mobile device) along with four application icons “Today”, “Health Data”, “Sources” and “Medical ID” (includes causing a plurality of applications to be displayed) on the user interface (in a containing application of)).
Because Singer, in view of Jain and Bitrain, and SOLI address the same issue of displaying health data collected from remote data sources, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the generation of the different health reminders includes causing a plurality of applications to be displayed in a containing application of a mobile device as suggested by SOLI into Singer, Jain and Bitrain’s method, with a reasonable expectation of success, such that Singer’s generation of the Patient-Centric Portal dashboard interface includes causing a plurality of applications to be displayed in a containing application of a mobile device, as suggested by SOLI.  This would have been motivated by the desire to provide the user with faster, more efficient methods and interfaces for displaying aggregated health records (SOLI [0005]).
 
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Bitrain.

Regarding independent claim 8, Singer teaches a computer storage media storing computer-useable instructions that, when used by one or more computing devices ([0033] the workstations having a processor and one or more memories (a computer storage media) for storing storage  of information and containing the operational software (storing computer-useable instructions).  That software provides and interactive, client-server based patient-portal system executed by the processor in the workstations (that when used by one or more computing devices)), cause the one or more computing devices to perform operations ([0033] software provides an interactive, client-server based patient-portal system (wherein providing an interactive, client-server based patient-portal system equates to perform operations) executed by the processor in the workstations (cause the one or more computing devices)) comprising: receiving, from a first computing device, a user request of a patient to access one or more resources of a healthcare provider ([0010-0014] the system automatically accesses the health records stored typically in “patient portals” or other similar repositories online by individual healthcare and similar providers, e.g. Satellite Portals, and aggregates those records and related data in a single-login environment located in servers accessible from a user’s browser.  The related data may include information available from third-party databases related to medications, pricing, insurance information and general health information.  Real-time notification is provided to the authorized users of the presence of new information.  Patients have near-real-time access to all of their medical information eliminating and reducing the need for patients proactively to reach out and seek records from multiple providers.  Patients need only a single login ID and password once each portal’s login information has been stored in the system, [0041] FIG. 2 Patient’s computer 125 may communicate directly with the Patient-Centric Portal 203 wherein the Patient-Centric Portal act as an agent for the patient and provide in a centralized format the information derived from a plurality of Satellite Portals 103; thus - a patient, from Patient Computer 125, may enter a single login ID and password once each Satellite Portal’s login information has been stored in the system to the Patient-Centric Portal 203 (wherein Patient-Centric Portal receives the single login from the patient’s computer once each Satellite Portal’s login information has been stored equates to receiving, from a first computing device, a user request of a patient) wherein the Patient-Centric Portal provides a patient’s health records and related data from a plurality of Satellite Portals of healthcare providers and third party database (wherein the Patient Centric Portal providing a patient’s health records and related data from a plurality of Satellite Portals of healthcare providers equates to access one or more resources of a healthcare provider)); 
in response to the receiving and without a specific user request, automatically querying a plurality of remote data sources for health information of the patient of the user request ([0010-0014] the system automatically accesses the health records stored typically in “patient portals” or other similar repositories online by individual healthcare and similar providers, e.g. Satellite Portals, and aggregates those records and related data in a single-login environment located in servers accessible from a user’s browser.  The related data may include information available from third-party databases related to medications, pricing, insurance information and general health information.  Real-time notification is provided to the authorized users of the presence of new information.  Patients have near-real-time access to all of their medical information eliminating and reducing the need for patients proactively to reach out and seek records from multiple providers.  Patients need only a single login ID and password once each portal’s login information has been stored in the system, [0040-0042] FIG. 2 Patient’s computer 125 may communicate directly with the Patient-Centric Portal 203 wherein the Patient-Centric Portal act as an agent for the patient and provide in a centralized format the information derived from a plurality of Satellite Portals 103, data may be access and retrieved from portals 103 by automatic time configurable polling wherein patient-centric portal is permitted to copy information onto the patient-centric portal from the various satellite portals and in this manner the patient is not required to interact directly with any API that confronts others seeking information from the satellite portal’s internal database, [0046-0048] Patient-Centric Portal 203 polls each satellite portal using a codec designed for each unique portal.  Each codec allows the system to access each unique patient portal.  The patient’s data and login information that the patient uses to directly login to the satellite portals are stored in Patient-Centric Portal 203’s memory 301.  Patient-Centric Portal is adapted to crawl from satellite portal to satellite portal contained in a patient queue by selecting next URL and associated patient User Name and Password in the queue, [0042] once recognized, the patient-centric portal is enabled to identify information that it is permitted to copy onto the patient-centric portal.  In this manner the patient is not required to interact directly with any API that confronts others seeking information from the satellite portal’s internal database; thus – a patient’s single login that is received on the Patient-Centric Portal once each satellite portal’s login information has been stored in the system (wherein a patient’s single login to the Patient-Centric Portal once each satellite portal’s login information has been stored in the system equates to in response to the receiving) is not required to interact with any API to seek information from the various satellite portals’ internal databases associated with the patient (and without a specific user request) and stored in the patient queue of the Patient-Centric Portal, rather the Patient-Centric Portal acts as an agent for the patient to retrieve by automatic time configurable polling (wherein retrieving by automatic time configurable polling equates to automatically querying) various satellite portals (a plurality of remote data sources) via crawler software to copy information from the satellite portals’ internal databases onto the patient-centric portal (wherein information copied onto the patient-centric portal equates to for health information of the patient of the user request)); obtaining the health information from the plurality of remote data sources ([0040-0041] FIG. 2 Patient-Centric Portal derives patient information from multiple Satellite Portals and provide the information derived in a centralized format the on a Patient’s computer 125, [0049], [0052] FIG. 5 depicts a home screen 501 displayed upon patient access via secure login to the Patient-Centric Portal System.  The screen identifies the patient 503 and provides access to information on the various information providers 505 (wherein the screen providing access to information on the various information providers derived from the various Satellite Portals equates to obtaining the health information from the plurality of remote data sources));
Singer does not expressly teach learning, based on using a machine learning model, one or more patterns within the health information; and automatically generating, based at least on the automatically querying and the learning, a spatial layout of a user interface and a plurality of different health reminders for the patient to view at the first computing device of the patient.
However, Bitran teaches learning, based on using a machine learning model, one or more patterns within health information ([0036] Communication data may indicate recently received phone calls, text messages, emails, and other communications, which may be parsed to extract and analyze information identifying an upcoming healthcare appointment for the user. For example, the text and/or voice data from a received phone call/message may be computer-evaluated using machine-learning algorithms and/or techniques…to determine whether a healthcare professional and/or health-related appointment is identified; this suggests that machine-learning algorithms identify (learning based on using a machine learning model) upcoming healthcare appointments (one or more patterns) for the user within communication data regarding healthcare appointments (within health information)); and automatically generating, based at least on automatically querying and the learning, a spatial layout of a user interface and a plurality of different health reminders for a patient to view at a first computing device of the patient ([0009] Various different types of health information, such as health anomalies, changes in an individual's routines, habits, and/or activities, and/or trends in an individual's or group's behaviors or physiological measurables may provide insight that is relevant to a healthcare professional providing a medical opinion. However, an individual may not be aware of or remember such health information, and/or may not know which information is relevant to the healthcare professional for providing a diagnosis or other medical opinion. The present disclosure is directed to computing systems that automatically determine when an individual is to see a healthcare professional, and automatically generate a list of diagnosis-relevant information related to the individual. The computing system is configured to automatically identify diagnosis-relevant information based on changes in the individual's lifestyle or health states. As such, the computing system assists the healthcare professional in determining a health condition of the individual by surfacing relevant information that an individual may otherwise neglect to share with the healthcare professional. Furthermore, while the computing system automatically surfaces potential information to share with the healthcare professional, the user's privacy and agency is respected, and the computing system provides the user with full control of which information is eventually shared with the healthcare professional, [0028] A computing device 110 may in some examples be configured to present a user with information related to the user's physical-health, [0031] The signals at 202 may be transmitted to a user classification system 204 for processing. For example, the user classification system 204 may include one or more data processing devices for receiving signals including user data (e.g., sensed data, stored data, and/or other sources of demographic and contextual information on the user) and analyzing the signals to determine information about the user that may be relevant to diagnosing the user, [0036] Communication data may indicate recently received phone calls, text messages, emails, and other communications, which may be parsed to extract and analyze information identifying an upcoming healthcare appointment for the user. For example, the text and/or voice data from a received phone call/message may be computer-evaluated using machine-learning algorithms and/or techniques…to determine whether a healthcare professional and/or health-related appointment is identified, [0037] The health-scheduling logic may also determine a date and time of future healthcare-related appointments and set timers to trigger the performance further analysis (e.g., generate and display a list of diagnosis-relevant information, as will be described below) at a time near the future healthcare-related appointments (e.g., one day before, the night before, the morning of, one hour before, etc.), [0043] The GUI 220 may provide any combination of graphical elements, textual elements, and user input regions (e.g., which may be mapped to one or more of the graphical and textual elements)…In some examples, a list of diagnosis-relevant information presented via the GUI 220 or otherwise presented to the user (e.g., as audio) may provide nested levels of details regarding the information, [0045] The list may be presented via the GUI…e.g. to remind the user of what he/she should mention to his/her doctor…automatically based on a determination of an upcoming appointment by the health-scheduling logic 214…Once the health-scheduling logic determines that a user is to see a healthcare professional, the health-scheduling logic may trigger the experience generation unit 218 to generate a list (e.g., a list being maintained by appointment-optimization logic 216) of diagnosis-relevant information for display via GUI 220; this suggests that a GUI (a user interface) displaying a list of diagnosis-relevant information presented in nested-levels of details (a spatial layout of) is generated automatically (automatically generating) based on at least health-scheduling logic 214 that utilizes communication data analyzed and evaluated using machine-learning algorithms (based at least on automatically querying and the learning) for upcoming healthcare appointment for the user wherein the list of diagnosis-relevant information displayed via GUI 220 on user’s computing device 110 reminds users of relevant health information to be shared with their healthcare professional (and a plurality of different health reminders for a patient to view at a first computing device of the patient)).
Because Singer and Bitrain address the same issue of tracking and presenting user health information, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of learning, based on using a machine learning model, one or more patterns within health information; and automatically generating, based at least on automatically querying and the learning, a spatial layout of a user interface and a plurality of different health reminders for a patient to view at a first computing device of the patient, as suggested by Bitrain, to modify Singer’s operations, with a reasonable expectation of success, such that Singer’s computer performed operations further identifies based on using machine learning algorithms the upcoming healthcare appointments for the user within communication data regarding healthcare appointments and displays a list of diagnosis-relevant information in nested-levels of detail automatically using the communication data analyzed and evaluated using the machine-learning algorithms presented on GUI of user’s computing device reminding the user of relevant health information to be shared with their healthcare professional to teach learning, based on using a machine learning model, one or more patterns within the health information; and automatically generating, based at least on the automatically querying and the learning, a spatial layout of a user interface and a plurality of different health reminders for the patient to view at the first computing device of the patient.  This modification would have been motivated by the desire to provide a computing system that automatically  determine when an individual is to see a healthcare professional, and automatically generate a list of diagnosis-relevant information related to the individual that an individual may otherwise neglect to share with a healthcare professional (Bitrain [0009]).

Regarding dependent claim 11, Singer, in view of Bitrain, teach the computer storage media of claim 8, the operations further comprising linking to a third party application that indicates which of the plurality of remote data sources to communicate with (see Singer [0010] electronically stored patient records and other data are automatically aggregated from multiple sources where the data are related to a single user/patient, the related data may include information available to the patient by aggregating content (the operations further comprising linking to) from third-party databases (a third party application) related to general health information, [0077] System will allow users to link to various devices (the remote data sources) capable of transmitting (to communicate with) via Wifi, Bluetooth, or yet to be developed near-field technologies wherein the system will collect this data and present it in an ongoing chart format (that indicates which of) for the patient to see their results polled from third-party sources).  

Regarding dependent claim 12, Singer, in view of Bitrain, teach the computer storage media of claim 8, wherein the plurality of remote data sources are associated with at least one source of a group of sources including: a social media service, a weather service, a health service, a consumer service, and a user device of the patient (see Singer [0010] electronically stored patient records and other data can be aggregated from multiple sources by a single user, the system automatically accesses the health records stored typically in “patient portals” or similar repositories online by individual healthcare and similar providers i.e. Satellite Portals; thus – the plurality of aggregation of multiple sources (wherein the plurality of remote data sources) can comprise of online repositories by individual health and similar providers (wherein sources comprising online repositories by individual healthcare and similar providers are all similar healthcare type repositories equates to are associated with at least one source of a group of sources including a health service)).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Bitrain, as applied in the rejection of claim 8, and further in view of Sun.

Regarding dependent claim 9, Singer in view of Bitrain, teach all the elements of claim 8.
Singer and Bitrain do not expressly teach the computer storage media of claim 8, the operations further comprising modifying the spatial layout based at least in part on the learning, wherein the spatial layout includes a way that a pagelet is oriented in the user interface, and wherein the way the pagelet is oriented is based at least in part on the learning, and wherein the method further comprises changing at least one of a position or size of the pagelet within the user interface based on new information obtained from at least one remote data source of the plurality of remote data sources.  
However, Sun teaches modifying the spatial layout based at least in part on the learning ([0020] Context driven portal arrangement module 300 can compute a context 130 for one or more of the applications 110A, [0021] Context driven portal arrangement module 300 in turn can process the context 130 in order to select one or more portlets 120A for arrangement in the portal page 110B…specific ones of the portlets 120B in the portal page 110 to be visually emphasized…can enlarge a view to specific ones of the portlets 120B…to prominently position specific ones of the portlets 120 in the portal page 110, or to change a visual appearance of specific ones of the portlets 120 in the portal page 110; this suggests that the arrangement including position of portlets in portal page (modifying the spatial layout) is based at least on the computed context (based at least in part on the learning)), wherein the spatial layout includes a way that a pagelet is oriented in the user interface, and wherein the way the pagelet is oriented is based at least in part on the learning ([0020] Context driven portal arrangement module 300 can compute a context 130 for one or more of the applications 110A, [0021] Context driven portal arrangement module 300 in turn can process the context 130 in order to select one or more portlets 120A for arrangement in the portal page 110B…specific ones of the portlets 120B in the portal page 110 to be visually emphasized…can enlarge a view to specific ones of the portlets 120B…to prominently position specific ones of the portlets 120 in the portal page 110, or to change a visual appearance of specific ones of the portlets 120 in the portal page 110; this suggests that the arrangement including position of portlets in portal page (wherein the spatial layout includes a way that a pagelet is oriented in the user interface) is based at least on the computed context (and wherein the way the pagelet is oriented is based at least in part on the learning)), and wherein the method further comprises changing at least one of a position or size of the pagelet within the user interface based on new information obtained from at least one remote data source of the plurality of remote data sources ([0020] Context driven portal arrangement module 300 can compute a context 130 for one or more of the applications 110A, [0021] Context driven portal arrangement module 300 in turn can process the context 130 in order to select one or more portlets 120A for arrangement in the portal page 110B…specific ones of the portlets 120B in the portal page 110 to be visually emphasized…can enlarge a view to specific ones of the portlets 120B…to prominently position specific ones of the portlets 120 in the portal page 110, or to change a visual appearance of specific ones of the portlets 120 in the portal page 110, [0024] The context can be computed, for instance, based upon…the text of a message sent or received in a chat client; this suggests receipt of a new message (based on new information) from a chat client can trigger (from at least one remote data source of the plurality of remote data sources) position or enlargement arrangement of portlets (and wherein the method further comprises changing at least one of a position or size of the pagelet) within the portal page (wherein the user interface)).
Because Singer, in view of Bitrain, and Sun address the same issue of web portals systems utilizing computer computed contexts, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the operations further comprising modifying the spatial layout based at least in part on the learning, wherein the spatial layout includes a way that a pagelet is oriented in the user interface, and wherein the way the pagelet is oriented is based at least in part on the learning, and wherein the method further comprises changing at least one of a position or size of the pagelet within the user interface based on new information obtained from at least one remote data source of the plurality of remote data sources, as suggested by Sun, into Singer and Bitrain’s operations, with a reasonable expectation of success, such that machine learning model algorithms computing context from health information, as taught by Singer and Bitrain, can be trigger by new information to further cause positioning or enlargement or portlets with the portal page, as suggested by Sun.  This modification would have been motivated by the desire to create simplicity in the presentation of different information in a single organized user interface (Sun [0008]).

Regarding dependent claim 10, Singer, in view of Bitrain, teach the computer storage media of claim 8, the operations further comprising modifying the user interface based on new health information received from the plurality of remote data sources and the machine learning model (see Singer [0052], [0056], [0062-0063] FIG. 5 home screen displayed upon patient access via secured login to the Patient-Centric Portal and includes Alerts wherein the patient-centric Portal has functions providing the ability including Alerts generated from the “satellite” portal are generated at the “core” Portal and the ability to generate the real-time 24/7/365 drug-drug and drug-allergy alerts with automatic checking performed upon addition of any new relevant clinical data; this suggest when the Patient-Centric Portal detects in real-time new relevant clinical data from satellite portals alerts (based on new health information received from the plurality of remote data sources) are generated within the Alerts of the Patient-Centric Portal displayed to the patient (the operations further comprising modifying the user interface); wherein the combination of Singer and Bitrain suggests that the relevancy of the new data may be automatically processed by machine-learning algorithms to identify if it is related to future healthcare related appointments per Bitrain [0031], [0036]-[0037]).
Singer and Bitrain do not expressly teach the modifying includes changing a position of information to indicate a higher priority relative to other information on the user interface.  
However, Sun teaches modifying includes changing a position of information to indicate a higher priority relate to other information on a user interface ([0020] Context driven portal arrangement module 300 can compute a context 130 for one or more of the applications 110A, [0021] Context driven portal arrangement module 300 in turn can process the context 130 in order to select one or more portlets 120A for arrangement in the portal page 110B…specific ones of the portlets 120B in the portal page 110 to be visually emphasized…can enlarge a view to specific ones of the portlets 120B…to prominently position specific ones of the portlets 120 in the portal page 110, or to change a visual appearance of specific ones of the portlets 120 in the portal page 110, [0024] The context can be computed, for instance, based upon…the text of a message sent or received in a chat client; this suggests triggered changes of a portlet within a portal page includes (modifying includes) prominently position specific ones of the portlets 120 (changing a position of information to indicate a higher priority relative to) in the portal page 110 (on a user interface) displaying a plurality of portlets (other information)).
Because Singer, in view of Bitrain, and Sun address the same issue of web portals systems utilizing computer computed contexts, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein modifying includes changing a position of information to indicate a higher priority relate to other information on a user interface, as suggested by Sun, into Singer and Bitrain’s operations, with a reasonable expectation of success, such that machine learning model algorithms computing context from health information, as taught by Singer and Bitrain, can be trigger changes including positioning specific portlet amongst the other portlets displayed with the portal page, as suggested by Sun to teach the modifying includes changing a position of information to indicate a higher priority relative to other information on the user interface.  This modification would have been motivated by the desire to create simplicity in the presentation of different information in a single organized user interface (Sun [0008]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Bitrain, as applied in the rejection of claim 8, and further in view of Savage, US 2004/0054968 A1.

Savage was disclosed in an IDS dated 7/16/2021.

Regarding dependent claim 13, Singer, in view of Bitrain, teach the computer storage media of claim 8, wherein the spatial layout includes a single web page view that corresponds to a web server that communicates with one or more application servers (see Singer [0049], [0052] Patient-Centric Portal obtains data from the Satellite Portals to generate a home screen as depicted in FIG. 5, [0010] the system accesses the health records stored in Satellite Portal online repositories and aggregates the records and related data contents in a single-login environment located in servers accessible from a user’s browser, [0034], [0036] Satellite Portal also termed Institutional Data Systems per FIG. 1 wherein patients using computer devices 125 may seek access to information from the Institutional Data System 103 over a patient network 125 that include an Internet 129 portion; and wherein the combination of Singer and Bitrain suggests that the patient portal can display a list of nested-levels of details of information is presented to a user to remind the user of relevant health information per Bitrain [0045]; this suggests the nested-level of detail list presented (wherein the spatial layout) on the portal user interface is provided with by a single-login environment server  that provides the home screen accessed by a user’s browser (includes single web page view) that aggregates online content from Satellite Portals which serves content over the Internet (server aggregating online content from Satellite Portals suggests that corresponds to a web server that communicates with one or more application servers)).
Singer and Bitrain do not expressly teach the one or more application servers dispatch the single web page view of each of the plurality of remote data sources to the web server such that the single web page view is displayed.  
However, Savage teaches one or more application servers dispatch a single web page view of each of a plurality of remote data sources to a web server such that the single web page view is displayed ([0023] a client based web page system (wherein the web page system suggests a web server) that will allow the viewing of multiple web pages in the same workspace by retrieving web page source code across web domains (wherein across the web domains providing web page source codes suggests one or more application servers dispatch a single view of each of a plurality of remote data sources to) and altering and processing the web page source code so that it will display smaller whereby users can see multiple web pages in the same workspace (such that the single web page view is displayed)).
Because Singer, in view of Bitrain, and Savage address the issue of combining information from a plurality of remote data sources into one web page view, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein one or more application servers dispatch a single web page view of each of a plurality of remote data sources to a web server such that the single web page view is displayed as suggested by Savage to further modify Singer and Bitrain’s operations, with a reasonable expectation of success, such that Singer’s Patient-Centric Portal integrates the web page views provide by Satellite Portals such that one view is displayed to teach the one or more application servers dispatch the single web page view of each of the plurality of remote data sources to the web server such that the single web page view is displayed.  This modification would have been motivated by the desire to provide the user with the ability to view multiple web pages’ content at a time to comprehend original display and context (Savage [0007-0008]).  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Bitrain and further in view of Buchanan et al. (hereinafter Buchanan), US 2011/0107265 A1.

Buchanan disclosed in an IDS date 7-16-2021.

Regarding independent claim 14, Singer teaches a system ([0034] FIG. 1 Medical Information System 101) comprising: 
at least one computing device having at least one processor ([0033] the system includes distributed workstations (comprising at least one computing device) having a processor (having at least one processor) and one or more memories for storing storage of information and containing the operational software.  That software provides and interactive, client-server based patient-portal system executed by the processor in the workstations); and 
at least one computer readable storage medium having program instructions embodied therewith, the program instructions readable/executable by the at least one processor to cause the system to ([0033] the system includes distributed workstations and one or more memories (at least one computer readable storage medium) for storing storage of information and containing the operational software (having program instructions embodied therewith).  That software (the program instructions) provides and interactive, client-server based patient-portal system executed by the processor in the workstations (readable/executable by the at least one processor to cause the system to)): 
receive a user request of a first user to access a web portal of a healthcare entity ([0010-0014] the system automatically accesses the health records stored typically in “patient portals” or other similar repositories online by individual healthcare and similar providers, e.g. Satellite Portals, and aggregates those records and related data in a single-login environment located in servers accessible from a user’s browser, [0050-0052] system contains information relating to a plurality of patients, FIG. 5 depicts a home screen 501 displayed upon patient access via secured login to the Patient-Centric Portal System; thus –receive via secure login (receive a user request) of a patient (of a first user), of a plurality of patients, to access the Patient-Centric Portal System (to access a web portal) of healthcare provider (of a healthcare entity)); 
query, in response to the receiving of the user request of the first user, a first plurality of health services for health information associated with the first user of the user request, the first plurality of health services provide first personal information of the first user ([0010-0014] the system automatically accesses the health records stored typically in “patient portals” or other similar repositories online by individual healthcare and similar providers, e.g. Satellite Portals, and aggregates those records and related data in a single-login environment located in servers accessible from a user’s browser.  The related data may include information available from third-party databases related to medications, pricing, insurance information and general health information.  Real-time notification is provided to the authorized users of the presence of new information.  Patients have near-real-time access to all of their medical information eliminating and reducing the need for patients proactively to reach out and seek records from multiple providers.  Patients need only a single login ID and password once each portal’s login information has been stored in the system, [0040-0042] FIG. 2 Patient’s computer 125 may communicate directly with the Patient-Centric Portal 203 wherein the Patient-Centric Portal act as an agent for the patient and provide in a centralized format the information derived from a plurality of Satellite Portals 103, data may be access and retrieved from portals 103 by automatic time configurable polling wherein patient-centric portal is permitted to copy information onto the patient-centric portal from the various satellite portals and in this manner the patient is not required to interact directly with any API that confronts others seeking information from the satellite portal’s internal database; this suggest that once a patient’s single login is received on the Patient-Centric Portal once each satellite portal’s login information has been stored in the system (in response to the receiving of the user request of the first user) to seek information from the various satellite portals’ internal databases associated with the patient and stored in the patient queue of the Patient-Centric Portal with the Patient-Centric Portal acting as an agent for the patient to retrieve by automatic time configurable polling (query) various satellite portals with health records associated with the patient (a first plurality of health services for health information associated with the first user of the user request) via crawler software to copy information (first personal information) from the satellite portals’ internal databases (the first plurality of health services provide) onto the patient-centric portal (of the first user)); 
obtain the first personal information ([0040-0041] FIG. 2 Patient-Centric Portal derives patient information from multiple Satellite Portals and provide the information derived in a centralized format the on a Patient’s computer 125, [0049], [0052] FIG. 5 depicts a home screen 501 displayed upon patient access via secure login to the Patient-Centric Portal System.  The screen identifies the patient 503 and provides access to information on the various information providers 505 (wherein the screen providing access to information on the various information providers derived from the various Satellite Portals equates to obtain the first personal information)).
Singer does not expressly teach learn, based on model training, a first set of patterns associated with the first personal information;
generate, based at least on the learning of the first set of patterns, a first tailored user interface that contains the first personal information.
However, Bitrain teaches learn, based on model training, a first set of patterns associated with first personal information ([0036] Communication data may indicate recently received phone calls, text messages, emails, and other communications, which may be parsed to extract and analyze information identifying an upcoming healthcare appointment for the user. For example, the text and/or voice data from a received phone call/message may be computer-evaluated using machine-learning algorithms and/or techniques…to determine whether a healthcare professional and/or health-related appointment is identified; this suggests that machine-learning algorithms identify (learn based on model training) upcoming healthcare appointments (a first set of patterns) for the user  within communication data regarding healthcare appointments (associated with first personal information )); generate, based at least on the learning of the first set of patterns, a first tailored user interface that contains the first personal information ([0028] A computing device 110 may in some examples be configured to present a user with information related to the user's physical-health, [0031] The signals at 202 may be transmitted to a user classification system 204 for processing. For example, the user classification system 204 may include one or more data processing devices for receiving signals including user data (e.g., sensed data, stored data, and/or other sources of demographic and contextual information on the user) and analyzing the signals to determine information about the user that may be relevant to diagnosing the user, [0036] Communication data may indicate recently received phone calls, text messages, emails, and other communications, which may be parsed to extract and analyze information identifying an upcoming healthcare appointment for the user. For example, the text and/or voice data from a received phone call/message may be computer-evaluated using machine-learning algorithms and/or techniques…to determine whether a healthcare professional and/or health-related appointment is identified, [0037] The health-scheduling logic may also determine a date and time of future healthcare-related appointments and set timers to trigger the performance further analysis (e.g., generate and display a list of diagnosis-relevant information, as will be described below) at a time near the future healthcare-related appointments (e.g., one day before, the night before, the morning of, one hour before, etc.), [0045] The list may be presented via the GUI…e.g. to remind the user of what he/she should mention to his/her doctor…automatically based on a determination of an upcoming appointment by the health-scheduling logic 214…Once the health-scheduling logic determines that a user is to see a healthcare professional, the health-scheduling logic may trigger the experience generation unit 218 to generate a list (e.g., a list being maintained by appointment-optimization logic 216) of diagnosis-relevant information for display via GUI 220; this suggests that a GUI displaying a list of diagnosis-relevant information (a first tailored user interface that contains the first personal information) is generated automatically (generate) based on at least health-scheduling logic 214 that derives  (based at least on automatically querying and the learning) based on at least health-scheduling logic 214 that utilize identified upcoming health-related appointment (the first set of patterns) from user communication data evaluated with machine-learning algorithms (based at least on the learning of)).
Singer and Bitrain do not expressly teach receive a second user request of a second user to access the web portal; 
query, in response to the receiving of the second user request of the second user, a second plurality of health services for information associated with the second user of the user request, the second plurality of health services provide second personal information of the second user, the second plurality of health services containing at least one service that is different than the first plurality of health services; 
learn a second set of patterns associated with the second personal information; and 
generate, based at least on the learning of the second set of patterns within the second personal information, a second tailored user interface, wherein the first tailored user interface is different than the second tailored user interface even though the web portal has been requested by the first user and the second user.  
However, Buchanan teaches receive a second user request of a second user to access the web portal ([0107] the F&L portal server 140 is, in one embodiment, configured to receive the user’s login information); 
query, in response to the receiving of the second user request of the second user, a second plurality of services for information associated with the second user of the user request ([0107] Once the F&L portal server 140 has access to the user’s account, the F&L portal server can extract financial information associated with the user’s account…from HTML code output by the other financial institution’s server, [0108] Once the F&L portal server 140 gathers the user’s financial data 140, [0109] the F&L portal server 140…accumulate financial data across a number of different financial institutions; this suggest in response to user login to the F&L portal (in response to receiving of the second user request of the second user) the F&L portal server gathers and extracts to accumulate financial information of the user including from other financial institution’s servers (query a second plurality of services for information associated with the second user of the user request)), the second plurality of services provide second personal information of the second user ([0115] The processor 142 then executes the instructions of the F&L portal application 147 and analyzes the user’s credit and debit transactions; this suggests the F&L portal accumulated the user’s credit and debit transactions (second personal information of the second user) from the user’s associated financial institutions (the second plurality of service provide)), the second plurality of services containing at least one service that is different than the first plurality of services ([0118] In still another example, a user’s recent purchases may indicate that the user is a mother or a recently-born child…In response the F&L portal may add a page on the user’s F&L portal having information about newborns, [0130] For example, the F&L portal server 140 may determine, based on a significant number of credit and/or debit card purchases made from sports-related retailers, that the user 120 is interested in sports.  In such an example, the F&L portal server may automatically include a link to a popular sport news website on the user’s homepage; this suggests that if a second user is the mother or a recently-born child the second user would be provided a page about newborns (the second plurality of services containing at least one service) that is different from another user that may be interested in sports that was provided with a sport news website (that is different than the first plurality of services)); 
learn a second set of patterns associated with the second personal information ([0118] In still another example, a user’s recent purchases may indicate that the user is a mother or a recently-born child…In response the F&L portal may add a page on the user’s F&L portal having information about newborns, [0130] these additional links are provided automatically by the F&L portal server 140 based on the user’s preferences obtained from the user’s financial data 149; this suggest the F&L portal learns the credit/debit transaction patterns (learn a second set of patterns) associated with the user who is a mother of a recently-born child (associated with the second personal information)); and 
generate, based at least on the learning of the second set of patterns within the second personal information, a second tailored user interface, wherein the first tailored user interface is different than the second tailored user interface even though the web portal has been requested by the first user and the second user ([0118] In still another example, a user’s recent purchases may indicate that the user is a mother or a recently-born child…In response the F&L portal may add a page on the user’s F&L portal having information about newborns, [0130] For example, the F&L portal server 140 may determine, based on a significant number of credit and/or debit card purchases made from sports-related retailers, that the user 120 is interested in sports.  In such an example, the F&L portal server may automatically include a link to a popular sport news website on the user’s homepage; this suggests that if a second user is the mother or a recently-born child the second user would be provided a page about newborns on the user’s F&L portal (generate a second tailored user interface) from the indications that the F&L portal determines from analyzing the mother’s recent purchases (based at least on the learning of the second set of patterns within the second personal information) that is different from a first user that may be interested in sports that was provided with a sport news website (wherein the first tailored user interface is different than the second tailored user interface) even though both the first and second users are signed into the F&L portal (even though the web portal has been requested by the first user and the second user)).
Because Singer, in view of Bitrain, and Buchanan address the analogous issue of generating a portal user interface based on gathered and analyzed data pertaining to a particular user, according, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of receive a second user request of a second user to access the web portal; query, in response to the receiving of the second user request of the second user, a second plurality of services for information associated with the second user of the user request, the second plurality of services provide second personal information of the second user, the second plurality of services containing at least one service that is different than the first plurality of services; learn a second set of patterns associated with the second personal information; and generate, based at least on the learning of the second set of patterns within the second personal information, a second tailored user interface, wherein the first tailored user interface is different than the second tailored user interface even though the web portal has been requested by the first user and the second user, as suggested by Buchanan to Singer and Bitrain’s system and health services, with a reasonable expectation of success, to teach the claim limitation receive a second user request of a second user to access the web portal; query, in response to the receiving of the second user request of the second user, a second plurality of health services for information associated with the second user of the user request, the second plurality of health services provide second personal information of the second user, the second plurality of health services containing at least one service that is different than the first plurality of health services; learn a second set of patterns associated with the second personal information; and generate, based at least on the learning of the second set of patterns within the second personal information, a second tailored user interface, wherein the first tailored user interface is different than the second tailored user interface even though the web portal has been requested by the first user and the second user.  This modification would have been motivated by the desire to provide the user with improved customer service by providing a personalized online portal that integrates a customer’s interests in an attempt to provide the customer with a “one-stop” shop for accessing the internet and a customized online experience tailored particularly to the customer (Buchanan [0005]).

Regarding dependent claim 15, Singer, in view of Bitrain and Buchanan, teach the system of claim 14, further comprising: generating one or more prediction estimates associated with the first user based on the first set of patterns (see Bitrain [0036] Communication data may indicate recently received phone calls, text messages, emails, and other communications, which may be parsed to extract and analyze information identifying an upcoming healthcare appointment for the user. For example, the text and/or voice data from a received phone call/message may be computer-evaluated using machine-learning algorithms and/or techniques…to determine whether a healthcare professional and/or health-related appointment is identified, [0045] Once the health-scheduling logic determines that a user is to see a healthcare professional, the health-scheduling logic may trigger the experience generation unit 218 to generate a list of diagnosis-relevant information for display via GUI 220; this suggests the list of diagnosis-relevant information is generated (further comprising generating one or more prediction estimates) of the user (associated with the first user) that is associated with machine-learning algorithms identify upcoming healthcare appointments (based on the first set of patterns) of the user); and wherein the generation of the first tailored user interface is further based on the one or more prediction estimates (see Bitrain [0045] The list may be presented via the GUI…e.g. to remind the user of what he/she should mention to his/her doctor…automatically based on a determination of an upcoming appointment by the health-scheduling logic 214…Once the health-scheduling logic determines that a user is to see a healthcare professional, the health-scheduling logic may trigger the experience generation unit 218 to generate a list (e.g., a list being maintained by appointment-optimization logic 216) of diagnosis-relevant information for display via GUI 220; this suggests that a GUI displaying a list of diagnosis-relevant information (and wherein the first tailored user interface) is generated automatically also based on experience generation unit 218 generated diagnosis-relevant information (is further based on the one or more prediction estimates) for display via GUI 220).  

Regarding dependent claim 16, Singer, in view of Bitrain and Buchanan, teach the system of claim 14, further comprising causing a modification of the first tailored user interface based on new information received from the first plurality of health services, the modification causing at least a change in content of the first tailored user interface (see Singer [0052], [0056], [0062-0063] FIG. 5 home screen displayed upon patient access via secured login to the Patient-Centric Portal and includes Alerts wherein the patient-centric Portal has functions providing the ability including Alerts generated from the “satellite” portal are generated at the “core” Portal and the ability to generate the real-time 24/7/365 drug-drug and drug-allergy alerts with automatic checking performed upon addition of any new relevant clinical data; thus – once the patient secured login to the Patient-Centric Portal a real-time alert such as a drug-drug or drug-allergy alert generated at the “core” Portal with the home screen Alerts (wherein generating of an alert at the “core” Portal home screen Alerts equates to further comprising causing a modification of the first tailored user interface, the modification causing at least a change in content of the first tailored user interface) would be triggered based on the automatic checking of new relevant clinical data (wherein new relevant clinical data about drug-drug or drug-allergy alert relevant to the patient equates to based on new information) received from a “satellite” portal (received from the first plurality of health services)).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Bitrain and Buchanan, as applied in the rejection of claim 14, and further in view of Sun.

Regarding dependent claim 17, Singer, in view of Bitrain and Buchanan, teach the system of claim 14, further comprising generating a plurality of pagelets within a web portal page of the first tailored user interface based on the first personal information (see Singer [0010], [0048-0049], [0052] a Patient-Centric Portal  that aggregates a particular patient’s health data obtained from satellite portals into a displayed home screen (wherein the patient portal aggregated with a particular patient’s health data suggests a web portal page of the first tailored user interface based on the first personal information) on the patient’s computer and multiple functions are displayed as expandable sections in FIG. 5’s Patient-Centric Portal home screen 501 such as Alerts, Centralized Calendar, Insurance Information, Immunizations, Trends and other Links are adapted to perform with the data obtained from the satellite portals (wherein the multiple functions displayed on the home screen that operate on the particular patient’s data obtained from satellite portals suggests further comprising generating a plurality of pagelets within)).
Singer, Bitrain and Buchanan do not expressly teach the plurality of pagelets corresponding to a plurality of applications that are embedded within a containing application portal associated with the first tailored user interface.
However, Sun teaches the plurality of pagelets corresponding to a plurality of applications that are embedded within a containing application portal associated with the user interface ([0005] portlets are the visible active components included as part of portal pages, [0007] portal servers are computer programs that include the aggregation of content (that are embedded within a containing application portal) from several portlet applications (the plurality of pagelets corresponding to a plurality of applications) within a single distributable page (associated with the user interface)).
Because Singer, in view of Bitrain and Buchanan, and Sun address the same issue of a web portal containing active functional components as part of the portal page, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the plurality of pagelets corresponding to a plurality of applications that are embedded within a containing application portal associated with the user interface as suggested by Sun into Singer, Bitrain and Buchanan’s system, with a reasonable expectation of success, such that Singer’s Patient-Centric Portal home screen for a particular patient can include a plurality of applications that are embedded within a containing application portal, as suggested by Sun, to teach the claim limitation the plurality of pagelets corresponding to a plurality of applications that are embedded within a containing application portal associated with the first tailored user interface.  This modification would have been motivated by the desire to create simplicity in the presentation of different information in a single organized user interface with portlets including more complex applications (Sun [0005], [0008]).

Regarding dependent claim 18, Singer, in view of Bitrain, Buchanan and Sun, teach the system of claim 17, further comprising modifying at least one of the pagelets of the plurality of pagelets based on one or more prediction estimates associated with the first user (see Sun [0018] In accordance with an embodiment of the present invention, multiple different portlets can be aggregated into a portal page for viewing by an end user in a computer. Subsequently, a context can be computed for the end user with respect to an end user activity in a computing application executing in the computer, such as the content of a chat session or an e-mail exchange or a viewed Web page, [0020-0021] context driven portal arrangement module 300 can compute a context 130 to then visually emphasize specific ones of the portlets 120B in the portal page 110 as shown in FIG. 1… In respect to the latter instance, the context driven portal arrangement module 300…to change a visual appearance of specific ones of the portlets 120 in the portal page 110.; this suggests that subsequently to aggregating multiple different portals into a portal page for viewing by an end user, a context computed for the end user to then (based on one or more prediction estimates associated with the first user) change a visual appearance of specific ones of the portlets (further comprising modifying at least one of the pagelets of the plurality of pagelets) in the portal page 110), the modifying includes causing a change of position or size of the at least one of the pagelets of the plurality of pagelets (see Sun [0021] Context driven portal arrangement module 300 in turn can process the context 130 in order to select one or more portlets 120A for arrangement in the portal page 110B. For instance, the context driven portal arrangement module 300 can select specific ones of the portlets 120A for display in the portal page 110B, specific ones of the portlets 120B to remove from display in the portal page 110B, or specific ones of the portlets 120B in the portal page 110 to be visually emphasized. In respect to the latter instance, the context driven portal arrangement module 300 can enlarge a view to specific ones of the portlets 120B in the portal page 110, to prominently position specific ones of the portlets 120 (includes causing a change of position or size of at least one of the pagelets of the plurality of pagelets) in the portal page 110, or to change a visual appearance (the modifying) of specific ones of the portlets 120  in the portal page 110).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Bitrain and Buchanan, as applied in the rejection of claim 14, and further in view of SOLI.

Regarding dependent claim 19, Singer, in view of Bitrain and Buchanan, teach all the elements of claim 14.
Singer, Bitrain and Buchanan do not expressly teach wherein the causing the generating of the first tailored user interface includes causing a plurality of applications to be displayed in a containing application of a mobile device.  
However, SOLI teaches wherein the causing the user interface at the first computing device to be generated ([0272] FIG. 8B displays (wherein the causing) dashboard of health records (wherein the dashboard of health records equates to the user interface) obtained from both Alpha Health Care and Beta Health Care on display 112 of a smartphone (at the first computing device to be generated)) includes causing a plurality of applications to be displayed in a containing application of a mobile device ([0170] FIG. 4A shows icons for applications at the bottom of the screen, [0272] FIG. 8B displays dashboard of health records on display 112 of a smartphone (a mobile device) along with four application icons “Today”, “Health Data”, “Sources” and “Medical ID” (includes causing a plurality of applications to be displayed) on the user interface (in a containing application of)).
Because Singer, in view of Bitrain and Buchanan, and SOLI address the same issue of allowing users to access their electronic healthcare records, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the causing the single user interface at the first computing device to be generated includes causing a plurality of applications to be displayed in a containing application of a mobile device as suggested by SOLI into Singer, Bitrain and Buchanan’s system, with a reasonable expectation of success, such that Singer’s Patient-Centric Portal for the first tailored home screen user interface can be implemented as the dashboard of health records for a patient with a plurality of applications displayed in the containing application of a mobile device, as suggested SOLI, to teach the claim limitations wherein the causing the generating of the first tailored user interface at the first computing device includes causing a plurality of applications to be displayed in a containing application of a mobile device.  This would have been motivated by the desire to provide the user with faster, more efficient methods and interfaces for displaying aggregated health records (SOLI [0005]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Bitrain and Buchanan, as applied in the rejection of claim 14, and further in view of SUDHARSAN, US 2018/0039757 A1.

SUDHARSAN was disclosed in an IDS dated 7/16/2021.

Regarding dependent claim 20, Singer, in view of Bitrain and Buchanan, teach all the elements of claim 14.
Singer, Bitrain and Buchanan do not expressly teach wherein the first personal information associated with the first user includes a plurality of attributes that include: a location of the first user, a device fingerprint of the first user, weather data associated with the location of the first user, text generated by the first user, and health data associated with the first user.  
However, SUDHARSAN teaches wherein the first personal information associated with the first user includes a plurality of attributes that include: a location of the first user, a device fingerprint of the first user, weather data associated with the location of the first user, text generated by the first user, and health data associated with the first user ([0083] a data storage/stream service SS 402 may store and receive data related to the patient (wherein the first personal information associated with the first user) including information (includes a plurality of attributes) from one or more sensors may be received such as blood glucose levels from a continuous glucose monitoring CGM device associated with the patient (wherein the blood glucose levels associated with the patient equates to and health data associated with the first user) and location information from mobile devices associated with the patient (wherein the location information associated with the patient equates to that include a location of the first user)).
Because Singer, in view of Bitrain and Buchanan, and SUDHARSAN address the same issue of aggregating personal health information from a plurality of remote data sources, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the first personal information associated with the first user includes a plurality of attributes that include: a location of the first user, a device fingerprint of the first user, weather data associated with the location of the first user, text generated by the first user, and health data associated with the first user as suggested by SUDHARSAN into Singer, Bitrain and Buchanan’s system, with a reasonable expectation of success, such that Singer’s Patient-Centric Portal receives from remote devices the first personal information associated with the first user that includes a plurality of attributes such as a location of the first user and health data associated with the first user.  This modification would have been motivated by the desire to provide a patient with a way to create and select models for predicting medical conditions when new data from the patient is received (SUDHARSAN [0002]).

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sacaleanu et al., US 2019/0006027 A1 (Jan. 3, 2019) ([0039] During the visualization and continuous learning stage 108 the GUI generator 210 processes data representing the most representative set of entities and condition-evidence links to generate a GUI that displays the extracted entities and entity relations in the set as annotations over a plain text representation of the EHR. In some implementations styling information, e.g., headings or text typeface, extracted from the EHR may be used to preserve the visual structure of the original EHR in the GUI, since styling information is often lost when extracting formatted text from a PDF document, e.g., using OCR techniques. For example, the system may provide styling information in the form of a separate mark-up over the plain text representation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143    

   /JENNIFER N WELCH/   Supervisory Patent Examiner, Art Unit 2143